DETAILED ACTION

In response to RCE filed 5/24/2022.  Claims 1-2, 4, and 7-12 are pending.  Claims 8-12 are withdrawn.  Claims 1, 2, 4, and 7 are examined thusly.  Claims 1, 2, and 4 were amended.  Claim 5 was cancelled.

Double Patenting
Claims 1-2, 4, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/651766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film having less than 3.8% reflectance.  While it is noted that the present claims additionally recite transmission image clarity of 30% to 80% and the ‘766 claims recite a haze value, both sets of claims recite the same materials with the same spinodal decomposition occurring; as such, the film of the ‘766 application would have the same properties as the instant claims.  Therefore, the claims overlap in scope..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pp. 5-11, filed 5/9/2022, with respect to the art and 112(b) rejections have been fully considered and are persuasive.  The rejections of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejections.

Applicant's arguments filed 5/9/2022 regarding the double patenting rejection have been fully considered but they are not persuasive.  The rejection is maintained because both sets of claims have overlapping scope and subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al. (US 20070298193) and Ludemann et al. (US 20170052288).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783